Citation Nr: 0006325	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-22 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to an effective date prior to May 14, 1993, for a 
grant of service connection for post-traumatic stress 
disorder (PTSD) with elements of psychosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to February 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The appellant filed a claim of service connection for a 
psychiatric disorder in September 1971; service connection 
was denied by rating determination in November 1971, and he 
was notified thereof in a letter that month from the RO.  

3.  He filed applications to reopen his claim of service 
connection for a psychiatric disorder in September 1979 and 
May 1989, but these were denied on the basis of a lack of new 
and material evidence.  

4.  In May 1993, the veteran again filed to reopen his claim 
and this resulted in the development of new and material 
evidence and a grant of service connection on that basis in a 
rating determination in October 1995.  A 100 percent rating 
was assigned, effective May 14, 1993, the date of receipt of 
the veteran's petition to reopen his claim.  

5.  The November 1971 rating decision that denied service 
connection for a psychiatric disorder applied the correct law 
to the facts as they were then known, and did not involve an 
undebatable error.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 14, 
1993, for service connection for PTSD are not met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.102, 
3.105, 3.400 (1999).  

2.  The rating decision of November 1971, which denied 
service connection for a psychiatric disorder, did not 
contain CUE.  38 C.F.R. § 3.105(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed a formal claim for service connection for a 
psychiatric disorder in September 1971.  The service medical 
records (SMRs) showed that the veteran was diagnosed as 
having paranoid personality, manifested by immature and 
impulsive behavior.  This was held to be not in the line of 
duty and as existing prior to service.  

The RO denied service connection for a psychiatric disorder 
in a rating decision in November 1971.  The basis for that 
decision was that the veteran's personality condition was not 
a disability resulting from disease or injury in service.  
The appellant was notified of the RO's denial that same 
month.  He did not respond.  

VA records also reflect that the veteran filed for and 
received VA education benefits for education training.  
Specifically, beginning in September 1971 and running through 
the mid 1970s, the veteran was accepted as an undergraduate 
student by the University of San Francisco and the Golden 
Gate Baptist Theological Seminary and obtained a degree in 
theology.  

In September 1979 and May 1989, the veteran filed to reopen 
his claim, but due to the lack of new and material evidence, 
his claim was not reopened.  Specifically, in an attempt to 
reopen his claim in 1979, the veteran submitted VA outpatient 
treatment records dated in 1978 and 1979 reflecting treatment 
for various complaints, but there was no diagnosis of a 
chronic psychiatric disorder, and the RO denied the claim to 
reopen upon rating determination in February 1980.  As to the 
attempt to reopen the claim in 1989, the RO sent the veteran 
a letter dated in June 1989 in which he was told of the need 
to submit new and material evidence in order to have his 
claim reopened.  It was pointed out that a medical record 
which described his disability as it was at the current time, 
was not considered to be material to the issue of service 
connection.  

The veteran's attempt to reopen his claim for service 
connection in May 1993 resulted in the development of new and 
material evidence and a grant of service connection on that 
basis upon rating determination in October 1995.  This new 
and material evidence included the initial diagnosis of PTSD 
upon VA psychiatric evaluations in January 1995 and an 
addendum in October 1995.  The effective date of May 14, 
1993, was assigned because that was the date on which the 
reopened claim was received.  

In support of the veteran's contentions, he has submitted 
numerous statements by Richard D. King, M.D., dated from 1995 
through 1997 in which the physician asserts that the veteran 
was totally disabled and unable to pursue his claim or 
respond to notices or time limits due to psychiatric 
impairment in 1971, at the time of original denial of service 
connection for a psychiatric disorder.  Also of record is a 
statement by L. S. Kimbrough, M.D., dated in October 1997, in 
which it was reported that the veteran was a medical patient 
of the physician's from 1974 through 1990.  The examiner 
states that the veteran was clearly paranoid and grandiose 
during this period of time.  The physician noted that the 
veteran was being treated from 1987 through 1990 for 
hypertension that was aggravated by depression and stress 
symptoms associated with PTSD.  It is opined that the veteran 
was so dysfunctional during the time from 1987 through 1989, 
that he was totally dependent upon his wife for basic care.  
He was medically incapable of handling his business affairs.  

Also of record are numerous statements submitted in support 
of the veteran's claim.  These statements attest to the fact 
that the veteran was homeless in the early 1970s.  
Additionally, it was noted that he was bitter and hostile.  
Also of record are articles pertaining to PTSD and on the 
subject of survivor syndrome.  

At a personal hearing, in March 1999, the veteran provided 
testimony in support of his claim.  The gist of his 
contentions has already been summarized above.  

Earlier Effective Date Analysis

Initially, in view of the evidence of record, including the 
veteran's evidentiary assertions that must be presumed to be 
true for purposes of determining whether his claim is well 
grounded, the Board finds that this claim is plausible and 
thus, well grounded within the meaning of 38 C.F.R. § 5107 
(1998); King v. Brown, 5 Vet. App. 19 (1993).  The Board also 
finds that all relevant evidence has been obtained and that 
the duty to assist the claimant is satisfied.  

In the RO's October 1995 decision, it was determined that new 
and material evidence had been submitted to reopen a 
previously denied claim of service connection for a 
psychiatric disorder.  In the same decision, service 
connection was granted for PTSD.  The effective date of the 
grant of service connection for PTSD was established as of 
May 14, 1993, because that was the date the RO determined 
that the veteran had reopened his claim.  

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claims is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  The effective 
date of an award of disability compensation based on new and 
material evidence received after a final disallowance, shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(1999).  The effective date of award of disability 
compensation based on a reopened claim under the provisions 
of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160 (e) shall be 
the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 C.F.R. § 3.400(r) (1999).  The 
law grants a period of one year from the date of the notice 
of the result of the initial determination for initiating an 
appeal by filing a notice of disagreement; otherwise, that 
determination becomes final and is not subject to the 
revision on the same factual basis in the absence of CUE.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (1999).  

Time limits within which claimants or beneficiaries are 
required to act to perfect a claim or challenge an adverse VA 
decision may be extended for good cause shown.  Where an 
extension is requested after expiration of a time limit, the 
action required of the claimant or beneficiary must be taken 
concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.  Denials of time limit extensions are separately 
appealable issues.  38 C.F.R. § 3.109 (1999).  

The veteran contends that his award should be made 
retroactive to 1971 when he initially filed his claim.  It is 
argued that his psychiatric disorder was misdiagnosed during 
service.  This argument will be addressed in the CUE 
analysis.  Addressed immediately below will be the 
contentions that he never received the notice of denial in 
November 1971, and that he has been totally disabled an 
unable to pursue his claim or respond to notices or time 
limits due to the impairment caused by his psychiatric 
disability.  

A review of the claims file indicates that the notice of the 
1971 denial was mailed to his correct home address of record; 
there is no indication that it was returned as undeliverable.  
The principles of administrative regularity dictate that it 
be presumed that the notification sent to the veteran was 
delivered by the post office in the ordinary course of 
business absent clear evidence to the contrary.  Saylock v. 
Derwinski, 3 Vet. App. 394 (1992).  The mere assertion by the 
veteran that he did not receive that notification does not 
constitute the 'clear evidence" necessary to rebut the 
presumption.  See Ashley v. Derwinski, 2 Vet. App. 307 
(1992).  

With respect to the argument that the veteran was rendered 
unable to respond to the notice of the denial of his claim 
due to the severity of his psychiatric disorder at the time, 
the Board has considered the physicians' and lay statements 
of record in support of this contention.  It is noted, 
however, that neither physician reported treating the veteran 
at the time in question, in 1971.  Further, the record 
reflects that the veteran was not mentally impaired to the 
degree where he could not file for VA education benefits as 
evidenced by the fact that he filed for and received such 
benefits as he earned a degree in theology during the period 
in question.  Such a fact does not support the contention 
that the veteran was mentally unstable to the degree that he 
was unable to respond to the 1971 denial notification.  Nor 
does it support the lay statements that he was homeless in 
1971 and without a home address.  Nor does it present a 
convincing case for consideration of a discretionary 
extension of the one-year time limit for expression of 
disagreement.  

Under the provisions of 38 C.F.R. § 3.109(b), the Board may, 
for good cause, extend the time for filing a NOD.  The grant 
of such an extension is discretionary.  See Corry v. 
Derwinski, 3 Vet. App. 231, 235 (1992).  Given the veteran's 
ability to pursue other claims, and to also pursue a course 
of college education, the Board finds that he was not so 
disabled as to be incapable of responding to the RO's 1971 
rating decision.  Therefore, the Board declines to grant the 
veteran an extension of time in which to file a notice of 
disagreement with the 1971 decision. 

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of the claim or date entitlement arose, 
whichever is later.  Since the RO has granted benefits as of 
the date the veteran filed his petition to reopen his claim 
after diagnosis of a chronic psychiatric disorder, it has 
already assigned the earliest possible effective date for the 
grant of such benefits.  Hence, the Board concludes that an 
effective date earlier than May 14, 1993, for a grant of 
service connection for PTSD is not warranted.  

Clear and Unmistakable Error Analysis

The Court has established a three-pronged test, each of which 
must be met before clear and unmistakable error is 
established:

(1) ...the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e. more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied, (2) the error 
must be "undebatable" and of the sort 
"which had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE [clear 
and unmistakable error] must be based on 
the record and law that existed at the 
time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part 
Russell v. Principi, 3 Vet. App. 310 (1992).  In Caffrey v. 
Brown, 6 Vet. App. 377 (1994), the majority of the court held 
that failure on the part of VA to comply with its duty to 
assist veterans with the development of their claims could 
never constitute clear and unmistakable error.  The Court 
reached this conclusion on the basis that such a failure 
creates only an incomplete record, not one which is 
inaccurate.  Caffrey, 6 Vet. App. at 383.

More recently, the United States Court of Appeals for the 
Federal Circuit has held that in order to be CUE, the error 
must be of a type that is outcome determinative.  Glover v. 
West, 185 F.3d 1328 (Fed. Cir. 1999).

As an initial step a claimant asserting clear and 
unmistakable error must specify the error.  It is not enough 
to merely assert that there was clear and unmistakable error, 
to make broad-brush allegations of such error, or to assert 
that the evidence was improperly weighed and evaluated.  
Rather, the claim must be raised with some degree of 
specificity.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

In this case the veteran has asserted, in essence that the RO 
misinterpreted the evidence by failing to recognize that he 
actually had an acquired psychiatric disability in service.  
This contention is merely a disagreement as to how the RO 
weighed the evidence.  A dispute as to how the evidence was 
weighed cannot constitute CUE.  Baldwin v. West, 13 Vet. App. 
1 (1999).

The record shows that at the time of the 1971 rating decision 
there was no evidence of a current acquired psychiatric 
disability that had its onset in service.  Accordingly, the 
Board finds that RO's decision denying service connection was 
in accordance with the law and evidence as it then existed.

Additional Considerations

Even if it were conceded that the RO's 1971 decision were not 
final, because of non-receipt of the rating decision, or the 
Board were to grant an extension in the time for filing an 
NOD under 38 C.F.R. § 3.109(b), those facts could not serve 
to afford the veteran an earlier effective date.  The claim 
upon which the 1971 rating was based, was submitted more than 
one year after service.  Therefore an award of service 
connection based on that claim would be the latter of the 
date of claim or the date entitlement arose.

Entitlement did not arise until Dr. King's January 1995 
statement providing a diagnosis of PTSD due in part to 
stressors experienced in service.  Prior to that time, no 
medical professional had provided a nexus between any current 
psychiatric disability and service.  Therefore, the veteran's 
theories as to the non-finality of the 1971 decision could 
not serve as the basis for a grant of service connection 
earlier than May 14, 1993.



ORDER

The assignment of an effective date earlier than May 14, 
1993, for a grant of service connection for PTSD is denied.  




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

